Citation Nr: 0212709	
Decision Date: 09/23/02    Archive Date: 10/03/02	

DOCKET NO.  01-05 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 7, 2000, 
for the award of a 100 percent schedular evaluation for 
bilateral deafness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from December 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted the veteran an 
increased evaluation for bilateral hearing loss from 60 to 
80 percent with an assigned effective date of March 7, 2000, 
the date of the veteran's claim for an increased evaluation.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been requested or obtained.  

2.  Based upon VA audiometric examination in March 1984, 
which found that the veteran had profound sensorineural 
hearing loss for both ears, an April 1984 RO decision granted 
an increased evaluation from 60 to 80 percent for hearing 
loss, the maximum schedular evaluation then available.  

3.  The veteran filed a reopened claim for an increased 
rating for hearing loss on March 7, 2000, and based upon 
audiological evaluation which confirmed profound deafness 
with zero percent speech recognition in both ears, the RO 
granted an increased evaluation to 100 percent, the maximum 
schedular evaluation in effect since a change in the law in 
1987, and assigned an effective date of March 7, 2000, the 
date of receipt of the veteran's claim for an increased 
evaluation.  

4.  The veteran's March 2000 claim for an increased 
evaluation for hearing loss was received more than one year 
after the effective date of the 1987 change in the schedule 
for evaluating hearing loss disability, but the evidence on 
file reveals that the veteran met the criteria for a 
100 percent evaluation under the newer law during the one 
year prior to the receipt of his reopened claim for an 
increased rating in March 2000.  


CONCLUSION OF LAW

The criteria for an effective date of March 7, 1999, but not 
earlier, have been met for the award of a 100 percent 
schedular evaluation for bilateral deafness.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO, in its April 2001 Statement of 
the Case, informed the veteran and his representative of the 
evidence necessary to substantiate his pending claim.  All 
known and available evidence has been collected for review, 
and there is no indication that there is any additional 
relevant evidence that has not been obtained for 
consideration.  In this case, there is not significant 
dispute as to the facts but rather the outcome of the appeal 
is largely governed by application of the correct laws and 
regulations to the established facts.  The RO considered all 
of the relevant evidence and applicable laws and regulations 
in deciding the veteran's claim.  All development necessary 
under VCAA has been completed.  

Regarding the duty to notify, communications from the VA to 
the veteran, including the May 2000 rating decisions, and the 
statement of the case issued in December 2000 have kept him 
apprised of what he must show to prevail in his claim.  The 
veteran has been generally informed as to what information he 
must submit, and what evidence VA must secure.  The evidence 
appears to be complete.  Consequently, there is no further 
duty to notify the veteran what evidence he may submit.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Unless specifically provided otherwise, the effective date of 
an award based upon a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  

However, where compensation is increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  For a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law and 
that such eligibility existed continuously from that date to 
the date of the claim.  38 C.F.R. § 3.114(a).  Consistent 
with this provision, if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the change in law, benefits may be authorized for a period of 
one year prior to the date of receipt of such claim.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(3).  

Facts:  The veteran had active service from December 1943 to 
February 1946.  He filed his initial claim for disability 
compensation in October 1960.  While an RO decision initially 
denied this claim, the veteran appealed and the Board found 
that service connection for bilateral hearing loss was 
warranted in May 1963.  The veteran's claims folder was 
transferred to the Los Angeles RO and, following audiometric 
examination, that RO granted a 40 percent rating in 
accordance with the criteria for evaluation of hearing loss 
then in effect, effective from the date of receipt of the 
veteran's claim in October 1960.  At that time, the veteran's 
hearing loss disability was characterized as partial 
bilateral deafness, perceptive type.  The veteran was 
notified of this action and did not appeal.  

In February 1967, the veteran applied for an increased 
evaluation.  A VA hospitalization record from May 1967 noted 
that in March 1967 there was spontaneous complete loss of 
hearing in the right ear which was confirmed by audiogram.  
By the time of admission, right ear hearing was improved but 
had not returned to the previous level.  It was determined 
that the sudden right-sided hearing loss had probably been 
due to an intercurrent labyrinthitis involving the cochlea, 
probably secondary to a viral infection.  In June 1967, the 
RO granted the veteran an increased evaluation to 60 percent 
based upon audiological examination.  

In November 1983, the veteran filed a reopened claim for an 
increased rating for his hearing loss.  A VA audiometric 
examination recorded pure tone decibel thresholds for the 
relevant frequencies of speech varying from 105 to 110, and 
it was noted that these values were at the "maximum limits of 
audiometer."  It was recorded that the veteran had "profound" 
sensorineural hearing loss for both ears.  In April 1984, the 
RO granted the veteran an increased evaluation to 80 percent 
for bilateral deafness, which was then the highest schedular 
evaluation authorized.  The RO also authorized entitlement to 
special monthly compensation on account of deafness of both 
ears; "having absence of air and bone conduction from 
11/22/83."  

The veteran filed his next reopened claim for an increased 
rating for hearing loss in March 2000.  Following 
audiological evaluation (which confirmed bilateral deafness), 
the RO granted the veteran an increased evaluation to 
100 percent effective from the date of receipt of the 
veteran's claim in March 2000.  The veteran disagreed with 
the assigned effective date and subsequently perfected this 
appeal.  

Analysis:  The 80 percent evaluation assigned for the 
veteran's bilateral deafness by the RO in its April 1984 
rating decision was the maximum schedular evaluation 
authorized under the Schedule for Rating Disabilities in 
effect at the time.  The schedular 80 percent evaluation also 
provided entitlement to special monthly compensation (SMC), 
which was granted by the RO in its April 1984 rating 
decision.  There is no evidence that this rating decision 
contains clear and unmistakable error and it is not contended 
otherwise.  

In 1987, the Schedule for Rating Disabilities was amended 
with respect to evaluations of disability compensation 
provided for hearing impairment.  At that time, the maximum 
schedular evaluation for bilateral deafness was increased to 
100 percent.  

However, following the veteran's 1984 allowance of an 
increased evaluation to 80 percent with SMC, the veteran's 
next contact with VA with respect to hearing loss disability 
was his claim for increase received on March 7, 2000.  
Following audiometric examination, the RO properly granted 
the veteran an increased evaluation to 100 percent in 
accordance with the criteria then (and now) in effect.  The 
veteran disagreed with the effective date established for 
that evaluation.  

The RO determined that the appropriate effective date was the 
date of the veteran's claim for increase on March 7, 2000.  
The veteran has disagreed and has provided written statements 
and testimony at a personal hearing conducted by video 
conference before the undersigned in June 2002.  He has 
argued that the effective date for the 100 percent evaluation 
should be retroactive to the date that the rating schedule 
was amended to include a 100 percent maximum schedular 
evaluation, specifically, December 18, 1987.  He and his 
daughter argued that he was documented as essentially deaf in 
both ears at the time of the earlier 1984 rating decision 
and, accordingly, he should be entitled to the maximum 
schedular evaluation from the date of the change in the 
rating criteria in 1987.  

Unfortunately, the applicable laws and regulations governing 
the facts presented in this case do not authorize such a 
retroactive award of VA compensation benefits.  During the 
personal hearing, the veteran stated that he had not had a VA 
audiometric examination, nor had he filed a claim for an 
increased evaluation during the intervening years from the 
1984 rating decision to the time of him March 2000 claim for 
increase.  VA is not generally obligated to notify claimants 
of changes unless there is a specific provision in 
liberalizing law or VA issue to do so. The Board notes that 
everyone dealing with the Government is charged with 
knowledge of the Federal statutes and agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  In 
addition, everyone is bound by these regulations "... 
regardless of actual knowledge of which is in the 
[r]egulations or of the hardships resulting from innocent 
ignorance."  Id., quoting Fed. Crop Ins. Corp. v. Merrill, 
322 U.S. 380, 384-385 (1947).  Regulations are binding on all 
who seek to come within their sphere regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  Id.  The VA is under no 
obligation to individually notify every potential claimant of 
his or her possible entitlement to VA benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991). 

The general rule for the assignment of an effective date for 
an award of an increased evaluation is the date of receipt of 
the claim or the date entitlement arose whichever is later.  
In this case, the veteran was already determined by 
audiometric examination to have bilateral deafness so 
entitlement to an increased evaluation from 80 to 100 percent 
following the 1987 change in rating criteria required the 
veteran to file a claim for increase as a precipitating event 
for that action to take place.  Accordingly, under the 
general rule, the effective date for the award of this 
increase would be the date that he filed his claim for 
increase, which is, March 7, 2000 (the effective date 
assigned by the RO in this case).

While an effective date earlier that this might be based upon 
some written statement or clinical evidence submitted which 
could be viewed as an informal claim for increase, no such 
document can be found on file and the veteran testified that 
he did not undergo any VA audiometric examinations or submit 
any claims for increase during the years following the 1984 
increase until his March 2000 formal claim was received.  

However, 38 C.F.R. § 3.114 provides an exception to the 
general rule in cases where an increased evaluation may be 
warranted based upon liberalizing legislation as opposed to 
an increase in the underlying disability.  This is exactly 
what occurred in this appeal.  This regulation provides that 
in no case will an effective date based upon a change in law 
precede the actual effective date of the liberalizing 
legislation.  However, if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the liberalizing law, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request, if the evidence shows that the claimant met all 
eligibility criteria for the liberalized benefit continuously 
from that date to the date of the claim.  

In its December 2000 rating decision an April 2001 statement 
of the case, the RO considered this regulation and determined 
that it was not applicable since the change in the schedular 
evaluation of hearing loss disability in 1987 was not 
considered "liberalizing" and the evidence of record as of 
the date of the law did not establish a greater entitlement.  
The Board disagrees.  The fact that the maximum schedular 
evaluation under the superseded criteria for evaluating 
hearing loss was 80 percent and that the newer criteria 
authorized a maximum schedular evaluation of 100 percent, 
presumably for a class of individuals who exhibited identical 
hearing loss disability, would clearly make this legislative 
change one which was "liberalizing."   Allowing a greater 
level of disability compensation for essentially the same 
level of disability must be considered as a liberalizing 
change.  

The RO also pointed out, correctly, that the veteran's 
audiometric examination of March 1984 did not contain pure 
tone thresholds at 3,000 Hertz and did not contain controlled 
speech discrimination (Maryland CNC) testing, which are both 
necessary for a proper evaluation of hearing loss disability 
in accord with the schedular criteria for evaluation of 
hearing loss disability in effect from and after 
December 1987.  While this is technically true, in this case 
the Board finds that there was sufficient evidence on file to 
determine that the veteran was entitled to a 100 percent 
schedular evaluation during the one year prior to his claim 
for increase received in March 2000.  

Specifically, the March 1984 audiometric examination noted 
pure tone decibel thresholds for then relevant frequencies 
for both the right and left ear which were all 105 to 110 
Hertz.  Moreover, the VA clinician performing this 
examination wrote that the veteran's air conduction pure tone 
decibel thresholds were at the "maximum limits of [the] 
audiometer" used to evaluate his hearing.  Moreover, the 
assessment from this examination was "profound" sensorineural 
hearing loss for both ears.  It is noteworthy that the 
relevant pure tone decibel thresholds reported in the most 
recent May 2000 audiometric examination are practically 
identical with those reported earlier in March 1984 (albeit 
the newer examination does include values for the thresholds 
at 3,000 Hertz for each ear).  Again the May 2000 
audiological examination documents "profound" deafness in 
each ear, the identical conclusion provided in the earlier 
March 1984 examination.  

Under the particular circumstance presented in this case, 
where the veteran was shown to be essentially deaf in both 
ears in 1984 and these findings were confirmed in 2000, the 
Board concludes that there was sufficient evidence on file 
during the year prior to his March 2000 claim for increase to 
show that he met all eligibility criteria for the liberalized 
benefit during the entire year prior to the filing of his 
claim for increase in March 2000.  Accordingly, in accordance 
with 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3) the 
effective date for the assignment of a 100 percent evaluation 
for the veteran's bilateral deafness should be March 7, 1999.  
However, there is no basis in law or in fact to provide the 
veteran with an effective date any earlier than this.  




ORDER

Entitlement to an effective date of March 7, 1999, for the 
award of a 100 percent evaluation for the veteran's service-
connected bilateral deafness is warranted, and to this 
extent, the appeal is granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

